450 F.2d 351
Don W. SLUDER, Petitioner-Appellant,v.C. Murray HENDERSON, Warden, La. State Penitentiary,Respondent-Appellee.
No. 71-1866.
United States Court of Appeals,Fifth Circuit.
Nov. 10, 1971.

Don W. Sluder, pro se.
Jim Garrison, Dist. Atty., Parish of Orleans, New Orleans, La., for respondent-appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
The appellant's motion to dismiss the appeal in the above styled and numbered cause is hereby denied.  The judgment of the district court is affirmed.  See Local Rule 21.1



1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)
The decision of the District Court, rendered after a full evidentiary hearing, is reported, 333 F.Supp. 401.